Citation Nr: 1211936	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  06-29 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected residuals of back surgery.

2.  Entitlement to service connection for bilateral ankle strains. 

3.  Entitlement to service connection for bilateral thumb strains. 

4.  Entitlement to service connection for a left wrist strain.

5.  Entitlement to service connection for a bilateral foot disability, to include pes planus and metatarsus adductus. 

6.  Entitlement to service connection for alopecia. 

7.  Entitlement to service connection for residuals of maxillofacial surgery. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1996 to May 2005.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board remanded the case for further action by the originating agency in April 2009.  The case has now returned to the Board for further appellate action.

In a November 2010 rating decision, the RO granted entitlement to service connection for right and left patellofemoral pain syndrome with history of shin splint (stress fracture).  The award of service connection and compensation constitutes a full grant of the benefits on appeal with respect to the Veteran's claims for entitlement to service connection for bilateral knee strains and shin splints.  These claims are therefore no longer before the Board.  

In a December 2010 letter, the RO notified the Veteran that an August 2009 VA examination report indicated a worsening of his service-connected low back disability.  The examination report was interpreted as an informal claim for an increased rating.  A claim for entitlement to a compensable rating for residuals of back surgery has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over  it and it is referred to the AOJ for appropriate action.  
The issue of entitlement to service connection for residuals of maxillofacial surgery addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a chronic left hip disability.  

2.  The Veteran does not have a chronic bilateral ankle disability. 

3.  The Veteran does not have a chronic bilateral thumb disability.

4.  The Veteran does not have a chronic left wrist disability.

5.  Androgenic alopecia, or male pattern baldness, is not a disability for VA purposes and was not aggravated by a superimposed disease or injury.

6.  The Veteran does not have bilateral foot disability that is related to service.

7.  Metatarsus adductus is not a disability for VA purposes and was not aggravated by a superimposed disease or injury.


CONCLUSIONS OF LAW

1.  A chronic left hip disability was not incurred or aggravated during active duty service and is not etiologically related to a service-connected disability.  38 C.F.R. § 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).

2.  A chronic bilateral ankle disability was not incurred or aggravated during active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.317.

3.  A chronic bilateral thumb disability was not incurred or aggravated during active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.317.

4.  A chronic left wrist disability was not incurred or aggravated during active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.317.

5.  Androgenic alopecia was not incurred or aggravated during active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.317.

6.  Bilateral foot disability was not incurred or aggravated during active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred multiple disabilities due to active duty service, to include service in the Southwest Asia Theater of operations.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Left Hip Disability

The Veteran contends that he incurred a chronic left hip strain during active duty service, or in the alternative, that his complaints of left hip pain are secondary to the service-connected residuals of back surgery.  After review of the evidence of record, the Board finds that the Veteran does not have a current chronic disability of the left hip. 

Service treatment records document some complaints of left hip pain.  In December 1996, the Veteran reported experiencing low back and hip pain and was diagnosed with left on right sacral torsion.  Several years later, in December 1999, he complained of chronic low back pain and a feeling that his left hip was moving out of the socket.  X-rays of the left hip were ordered, but there is no indication in the record that such radiographs were ever completed.  The Veteran manifested some pain with external rotation of the hip, and a diagnosis of possible left hip subluxation was rendered.  He also complained of hip pain during orthopedic examinations in July and October 2002. 

The Board notes that the December 1999 in-service diagnosis of possible hip subluxation cannot serve to establish the presence of a current disability as the claimed condition must be shown at some point during the claims period.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (a finding that the veteran had a claimed disability "at some point during the processing of his claim," satisfied the service connection requirement for manifestation of current disability).  The Veteran's claim for service connection was received in June 2005, therefore, the finding of possible hip subluxation more than five years earlier does not satisfy the first element of service connection.
The post-service record is entirely negative for medical evidence of a chronic left hip disability.  The Veteran has never complained of hip pain to his treating physicians at the Cleveland and San Diego VA Medical Centers (VAMCs), and examination of the left hip was completely normal at VA examinations conducted in August 2009 and March 2011.  The August 2009 VA examiner found that the Veteran's complaints of left hip pain were actually a result of his service-connected low back disability and the March 2011 VA examiner clearly indicated that the Veteran did not have a separate chronic left hip disability due to a low back disorder.  The examiner specified that the Veteran's lumbar range of motion, gait pattern, and lower extremity strength were too functional to cause or aggravate a pathologic process in the left hip.  March 2011 X-rays were also normal with no evidence of an acute osseous abnormality.  

In statements to VA and the VA examiners, the Veteran has reported experiencing episodic left hip pain.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, pain, without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Additionally, the interaction between the Veteran's left hip and service-connected lumbar spine requires that specialized medical training and expertise is needed to properly identify the cause of the reported hip pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  In this case, the Board finds that the Veteran's statements regarding the presence of a left hip disability are outweighed by the opinions of the August 2009 and March 2011 VA examiners who found that the Veteran did not have a chronic left hip disability, to include a separate disability due to the service-connected residuals of back surgery.  

In sum, the Veteran does not have a chronic disability of the left hip.  His complaints of pain have instead been associated with the service-connected residuals of back surgery, and as noted above, a claim for a compensable rating for this disability has been referred for adjudication.  As a final matter, the Board notes that since the Veteran's hip pain has been associated with a service-connected back condition, it may not be characterized as a sign or symptoms of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  38 C.F.R. § 3.317(a)(ii).  

The Board finds that the evidence is against a finding of any current disability due to service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim.


Bilateral Ankles, Thumbs, and Left Wrist Disabilities

The Veteran contends that chronic disabilities of the ankles, thumbs, and left wrist were incurred due to various injuries during active duty service.  Service treatment records show some treatment for the claimed disabilities.  The Veteran was seen for complaints of ankle pain with running in April 1996 and a left ankle sprain was diagnosed in December 2004.  The Veteran also reported breaking his right ankle prior to his enlistment into active duty service, but examination of his lower extremities was normal at the June 1995 enlistment examination.  With respect to his thumbs, the Veteran was seen for a soft tissue injury of the right thumb in February 1996  and a left thumb contusion was diagnosed in November 2004 after the Veteran fell while running.  Although the Veteran did not undergo any treatment for a left wrist condition during service, on a March 2005 medical assessment he complained of left wrist cracking and stiffness after the November 2004 running injury.  

The Veteran's claim for service connection was received in June 2005, and the record does not demonstrate the presence of current disabilities during the claims period.  As discussed above, the in-service findings pertaining to the Veteran's ankles, thumbs, and left wrist cannot serve to establish current disabilities of these joints.  See McClain at 323.  Post-service VA treatment records are negative for any complaints or treatment pertaining to the Veteran's ankles, thumbs, or wrist, and the August 2009 VA examiner diagnosed only past sprains.  Physical examinations of the ankles, thumbs, and left wrist were normal and the examiner found that there was no residual impairment or impact to work or daily activities due to the history of sprains as long as the Veteran avoided running.  X-rays of the joints were also normal.  

The Veteran has also not provided any specific contentions regarding the claimed ankle, thumb, and wrist disabilities, and only reported some discomfort in the joints on one occasion-during the August 2009 VA examination.  As noted above, the August 2009 VA examiner found that the Veteran's joints were normal upon physical examination and X-rays were unremarkable.  The Board finds that the Veteran's non-specific accounts of pain are outweighed by the competent medical evidence of record which do not establish disabilities of the bilateral ankles, thumbs, and left wrist.  There is also no competent evidence finding that the Veteran's complaints of pain are a sign or symptoms of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  38 C.F.R. § 3.317(a)(ii).  The evidence is therefore against the finding of current ankle, thumb, and wrist disabilities and the claims are denied.  


Bilateral Foot Disability and Alopecia

The Veteran contends that service connection is warranted for a bilateral foot disability and the thinning and loss of his hair as they were both incurred during active duty service.  Service treatment records are entirely negative for complaints or treatment related to the Veteran's feet.  He was treated for complaints of thinning hair in February, October, and December 1999 and diagnosed with androgenic alopecia.  The post-service record contains diagnoses of bilateral metatarsus adductus of the feet and androgenic alopecia, i.e. male pattern baldness, during the August 2009 VA examination.  The August 2009 VA examiner also found that the Veteran had no evidence of pes planus upon physical examination and X-rays of the feet were unremarkable.

In a January 2010 addendum report, the August 2009 VA examiner explicitly found that the Veteran's bilateral metatarsus adductus was a congenital type condition.  Similarly, male pattern alopecia is the most common form of androgenic alopecia.  Stedman's Medical Dictionary 52 (26th ed. 1995).  "Androgenic" refers to an androgen, which is the generic form for an agent, usually a hormone that encourages development of male sex characteristics.  Id at 75.  In other words, male pattern alopecia is also a congenital condition. 

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation pertaining to disability compensation.  38 C.F.R. § 3.303(c) (2011).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993)).

The Board finds that service connection may not be granted for the Veteran's congenital foot disorder or alopecia in accordance with 38 C.F.R. § 3.303(c).  In addition, there is no evidence that the bilateral foot metatarsus adductus or hair loss were subject to a superimposed disease or injury during service.  Service records are completely negative for evidence of a foot problem, and the Veteran's in-service diagnoses of androgenic alopecia were not indicative of aggravation due to any other condition.  Similarly, the August 2009 VA examiner did not identify any superimposed disability that affected the Veteran's foot disorder or hair loss. 

As a final matter, the Board notes that since the Veteran's foot pain and hair loss have been associated with congenital disorders, they may not be characterized as signs or symptoms of an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  38 C.F.R. § 3.317(a)(ii).  In sum, the Board finds that the Veteran's diagnosed bilateral metatarsus adductus and androgenic alopecia are congenital conditions not shown to have been aggravated by a superimposed disease or injury, and thus, not subject to service connection. 


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to direct service connection was furnished to the Veteran in a July 2005 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in August 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While notice of the Dingess elements was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in the June 2011 SSOC.  Therefore, any timing deficiency has been remedied.

The Veteran has not received VCAA notice with respect to his claim for secondary service connection for a left hip disability.  The Veteran has not alleged any prejudice resulting from the lack of notice on the secondary service connection element of the claim.  Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  

The Veteran's claim for service connection for a left hip disability was denied on the basis that there is no current disability.  The Veteran received notice that the presence of a current disability was a necessary element of his claim for service connection in the July 2005 notice letter.  The Board therefore finds that the lack of notice regarding secondary service connection has not affected the "essential fairness of the adjudication" nor has the Veteran identified any prejudice resulting from the lack of notice on secondary service connection.  Mayfield, supra.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  Additionally, the Veteran was provided proper VA examinations in August 2009 and March 2011 in response to his claims.

The Board also finds that VA has complied with the April 2009 remand orders of the Board.  In response to the Board's remands, the Veteran was provided VA examinations and medical opinions addressing the disabilities on appeal.  Although the August 2009 VA examiner did not issue an opinion with respect to the Veteran's alopecia, as discussed above, this is considered a congenital condition and is therefore not a disability for VA purposes.  There is no evidence of a superimposing disease or injury that aggravated the condition during service and service connection for this condition is not possible.  The Veteran is therefore not prejudiced by the lack of a VA medical opinion addressing this claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Furthermore, the April 2009 Board remand ordered that the AOJ should associate notice letters of VA examinations scheduled in August 2005 with the claims file.  The Veteran failed to appear for these examinations and contended that he was never notified they had been scheduled.  In response to the Board's remand, the AOJ requested all notification letters of the August 2005 VA examinations from the Cleveland VAMC and Mansfield VA Outpatient Clinic (OPC).  Responses from both facilities in April 2010 indicated that they did not have the requested notice letters.  An April 2010 memorandum from the AOJ also notes that the Cleveland VAMC reported in a phone call that they did not keep appointment notification letters.  The Board finds that VA has made reasonable efforts to comply with the Board's remand orders and the duty to assist, but further efforts would be futile.  In any event, the Veteran was provided appropriate VA examinations and medical opinions in August 2009 and March 2011 in response to the Board's remand.  His claims were then readjudicated in June 2011.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a left hip disability, to include as secondary to service-connected residuals of back surgery, is denied.

Entitlement to service connection for bilateral ankle strains is denied. 

Entitlement to service connection for bilateral thumb strains is denied. 

Entitlement to service connection for a left wrist strain is denied.

Entitlement to service connection for a bilateral foot disability, to include pes planus and metatarsus adductus, is denied. 

Entitlement to service connection for alopecia is denied.


REMAND

The Board finds that additional development is necessary with respect to the claim for service connection for residuals of maxillofacial surgery to ensure compliance with the Board's April 2009 remand orders.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

In its April 2009 remand, the Board ordered that the AOJ should obtain copies of all VA treatment records related to the Veteran's claimed dental condition.  A February 2006 record indicates that the Veteran was scheduled for a VA dental consultation on an outpatient basis.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, efforts must be made to obtain any records of VA dental treatment and if such records are not available or do not exist, the claims file should reflect this fact.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records of VA dental treatment.  All efforts to procure these records must be documented in the claims file.  

If the AOJ determines that such records are not available for procurement, the RO must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform him that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

If the AOJ determines that no records of VA dental treatment exist, the claims file should contain a memorandum stating this fact.

2.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, issue a SSOC and return the case to the Board if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


